 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT is made as of the 17th day of July, 2013, by
and among Selway Capital Acquisition Corporation, a Delaware corporation
(“Parent”), Healthcare Corporation of America, a New Jersey corporation (the
“Company”), and Partners For Growth III, L.P. (“PFG”).

 

RECITALS

 

WHEREAS, (i) Parent, the Company and PFG have entered into that certain Loan and
Security Agreement, dated of even date herewith, by and among Parent, the
Company and PFG (the “Loan Agreement”) and (ii) Parent has issued that certain
Warrant, dated of even date herewith, in favor of PFG (the “Warrant”);

 

WHEREAS, in order to induce the parties to enter into the Loan Agreement and
Warrant, Parent, the Company and PFG hereby agree that this Agreement shall
govern the rights of PFG to cause Parent to register shares of Common Stock
issuable to PFG, to receive certain information from Parent and the Company and
various other matters as set forth in this Agreement;

 

NOW, THEREFORE, the parties hereby agree as follows:

 

1. Definitions. For purposes of this Agreement:

 

1.1 “Affiliate” means, with respect to any specified Person, any other Person
who, directly or indirectly, controls, is controlled by, or is under common
control with such Person, including without limitation any general partner,
managing member, officer or director of such Person or any venture capital fund
now or hereafter existing that is controlled by one or more general partners or
managing members of, or shares the same management company with, such Person.

 

1.2 “Common Stock” means shares of Parent’s Series C Common Stock, and upon
consolidation thereof pursuant to Parent’s Amended and Restated Certificate of
Incorporation, Parent’s Common Stock, in each case with a par value of $0.0001
per share.

 

1.3 “Damages” means any loss, damage, or liability (joint or several) to which a
party hereto may become subject under the Securities Act, the Exchange Act, or
other federal or state law, insofar as such loss, damage, or liability (or any
action in respect thereof) arises out of or is based upon (i) any untrue
statement or alleged untrue statement of a material fact contained in any
registration statement of Parent, including any preliminary prospectus or final
prospectus contained therein or any amendments or supplements thereto; (ii) an
omission or alleged omission to state therein a material fact required to be
stated therein, or necessary to make the statements therein not misleading; or
(iii) any violation or alleged violation by the indemnifying party (or any of
its agents or Affiliates) of the Securities Act, the Exchange Act, any state
securities law, or any rule or regulation promulgated under the Securities Act,
the Exchange Act, or any state securities law.

 

 

 



1.4 “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

 

1.5 “Excluded Registration” means (i) a registration relating to the sale of
securities to employees of Parent or a subsidiary pursuant to a stock option,
stock purchase, or similar plan; (ii) a registration relating to an SEC Rule 145
transaction; (iii) a registration on any form that does not include
substantially the same information as would be required to be included in a
registration statement covering the sale of the Registrable Securities; or (iv)
a registration in which the only Common Stock being registered is Common Stock
issuable upon conversion of debt securities that are also being registered.

 

1.6 “Form S-1” means such form under the Securities Act as in effect on the date
hereof or any successor registration form under the Securities Act subsequently
adopted by the SEC.

 

1.7 “Form S-3” means such form under the Securities Act as in effect on the date
hereof or any registration form under the Securities Act subsequently adopted by
the SEC that permits incorporation of substantial information by reference to
other documents filed by the Parent with the SEC.

 

1.8 “Holder” means any holder of Parent securities, inclusive of PFG.

 

1.9 “Immediate Family Member” means a child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, sibling, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, including
adoptive relationships, of a natural person referred to herein.

 

1.10 “Person” means any individual, corporation, partnership, trust, limited
liability company, association or other entity.

 

1.11 “Register,” “Registered,” and “Registration,” whether capitalized herein or
not, refer to a registration effected by preparing and filing one or more
“Registration Statements” (as defined below) in compliance with the Securities
Act and pursuant to Rule 415 under the Securities Act or any successor rule
providing for offering securities on a continuous or delayed basis (“Rule 415”),
and the declaration or ordering of effectiveness of such Registration
Statement(s) by the SEC.

 

1.12 “Registrable Securities” means (i) the Common Stock issuable or issued
pursuant to the Loan Agreement and Warrant; (ii) any Common Stock, or any Common
Stock issued or issuable (directly or indirectly) upon conversion and/or
exercise of any other securities of the Parent, acquired by PFG or its
Affiliates after the date hereof; and (iii) any Common Stock issued as (or
issuable upon the conversion or exercise of any warrant, right, or other
security that is issued as) a dividend or other distribution with respect to, or
in exchange for or in replacement of, the shares referenced in clauses (i) and
(ii) above.

 

1.13 “Registrable Securities then outstanding” means the number of shares
determined by adding the number of shares of outstanding Common Stock that are
Registrable Securities and the number of shares of Common Stock issuable
(directly or indirectly) pursuant to then exercisable and/or convertible
securities that are Registrable Securities.

 

2

 



1.14 “Registration Statement” means a registration statement under the
Securities Act that covers the Registrable Securities.

 

1.15 “SEC” means the Securities and Exchange Commission.

 

1.16 “SEC Rule 144” means Rule 144 promulgated by the SEC under the Securities
Act.

 

1.17 “SEC Rule 145” means Rule 145 promulgated by the SEC under the Securities
Act.

 

1.18 “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

 

1.19 “Selling Expenses” means all underwriting discounts, selling commissions,
and stock transfer taxes applicable to the sale of Registrable Securities,
excluding the fees and disbursements of PFG Counsel, which shall be borne and
paid by Parent as provided in Section 2.6.

 

2. Registration Rights. Parent covenants and agrees as follows:

 

2.1 Shelf Registration.

 

(a) Unless Parent shall have included the Registrable Securities in a Piggyback
Registration Statement filed with the SEC pursuant to Section 2.2 prior to such
time, Parent shall prepare and file with the SEC, no later than sixty (60) days
(the “Filing Deadline”) from the date hereof, a Registration Statement on Form
S-1 or on such other form as is available to Parent for an offering to be made
on a delayed or continuous basis pursuant to SEC Rule 415 registering the resale
from time to time by PFG of all Registrable Securities (the “Shelf Registration
Statement”). Notwithstanding the registration obligations set forth in this
Section 2, in the event the SEC informs Parent that all of the Registrable
Securities cannot, as a result of the application of SEC Rule 415 (“SEC Rule 415
Limitation”), be registered for resale on a single registration statement,
Parent agrees to promptly (i) inform each of the Holders thereof, (ii) use its
best efforts to file amendments to the Registration Statement as required by the
SEC and/or (iii) withdraw the Registration Statement and file a new registration
statement (a “New Registration Statement”), in either case covering the maximum
number of Registrable Securities permitted to be registered by the SEC;
provided, however, that prior to filing such amendment or New Registration
Statement, Parent shall be obligated to use its commercially reasonable efforts
to advocate with the Commission for the registration of all of the Registrable
Securities. In the event Parent amends the Registration Statement or files a New
Registration Statement, as the case may be, under clauses (ii) or (iii) above,
Parent will use its commercially reasonable efforts to file with the Commission,
as promptly as allowed by the SEC, one or more registration statements to
register for resale those Registrable Securities that were not registered for
resale on the Registration Statement, as amended, or the New Registration
Statement (the “Remainder Registration Statements”).

 

3

 



(b) Parent shall use its best efforts to cause the Shelf Registration Statement
to be declared effective by the SEC by a date that is no later than one hundred
eighty (180) days (the “Effectiveness Deadline”) from the date hereof and to
keep the Shelf Registration Statement continuously effective under the
Securities Act so long as PFG or its transferees, successors or assigns hold any
Registrable Securities.

 

(c) Parent shall supplement and amend the Shelf Registration Statement if
required by the rules, regulations or instructions applicable to the
registration form used by Parent for such Shelf Registration Statement, if
required by the Securities Act or as necessary to name PFG or any its
transferees, successors or assigns as a selling securityholder.

 

(d) The failure to (1) prepare and file a Shelf Registration Statement by the
Filing Deadline; (2) cause the Shelf Registration Statement to be declared
effective by the SEC by the Effectiveness Deadline; or (3) keep the Shelf
Registration Statement continuously effective or supplement or amend the Shelf
Registration to enable the continuous sale of the Registrable Securities
thereunder, shall in each case be deemed an “Event”.

 

(i) Each of (x) the Filing Deadline in the case of clause (1); (y) the
Effectiveness Deadline in the case of clause (2); and (z) thirty (30) days after
the initial date upon which the Shelf Registration Statement ceases to be
effective or thirty (30) days after sales of Registrable Securities are no
longer permitted in the case of clause (3), shall be deemed an “Event Date”.

 

(ii) An Event shall be deemed to continue until the “Event Termination Date,”
which shall be the following dates: (A) the date the Shelf Registration is filed
in the case of an Event of the type described in clause (1); (B) the date the
Shelf Registration Statement is declared effective by the SEC in the case of an
Event of the type described in clause (2); and (C) the date that sales of
Registrable Securities are permitted to resume in the case of an Event described
in clause (3).

 

(iii) The parties hereto agree that PFG will suffer damages, and that it would
not be feasible to ascertain the extent of such damages with precision, if the
Shelf Registration Statement has not been filed on or prior to the Filing
Deadline or the Shelf Registration Statement has not been declared effective
under the Securities Act on or prior to the Effectiveness Deadline. Accordingly,
commencing on (and including) any Event Date and ending on (but excluding) any
Event Termination Date, Parent agrees to pay, as liquidated damages and not as a
penalty, an amount equal to $1,667 per day, provided that if the Registrable
Securities are subject to an SEC Rule 415 limitation, then the amount of
liquidated damages shall be prorated based on the number of shares registered as
compared to the number of shares required to be registered. The foregoing shall
not constitute the exclusive remedy for any breach of the term of this Section.

 

(e) The registration rights set forth in this Section 2.1 and Section 2.2 below
shall terminate at such time as (i) all of the Registrable Securities have been
sold pursuant to an effective Registration Statement or (ii) Rule 144 or a
similar exemption under the Securities Act is available for the sale of all of
the Registrable Securities without limitation during a three-month period
without registration and the Company has issued to Holder all of such
Registrable Securities without restrictive or other legends and no such
restrictions on transfer remain in effect.

 

4

 



2.2 Piggyback Registration. If Parent proposes to register (including, for this
purpose, a registration effected by Parent for Holders other than PFG) any of
its Common Stock under the Securities Act in connection with the public offering
of such securities solely for cash (other than in an Excluded Registration),
Parent shall, at such time, promptly give PFG notice of such registration
(“Piggyback Notice”). Upon the request of PFG given within fifteen (15) days
after such notice is given by Parent, Parent shall, subject to the provisions of
Section 2.3, cause to be registered all of the Registrable Securities that PFG
has requested to be included in such registration. Parent shall have the right
to terminate or withdraw any registration initiated by it under this Section 2.2
before the effective date of such registration, whether or not PFG has elected
to include Registrable Securities in such registration. 2.3 Underwriting
Requirements.

 

(a) In connection with any offering involving an underwriting of shares of
Parent’s capital stock pursuant to Section 2.2, Parent shall not be required to
include any Registrable Securities in such underwriting unless PFG accepts the
terms of the underwriting as agreed upon between Parent and its underwriters,
and then only in such quantity as the underwriters in their sole discretion
determine will not jeopardize the success of the offering. If the total number
of securities, including Registrable Securities, requested by stockholders to be
included in such offering exceeds the number of securities to be sold (other
than by Parent) that the underwriters in their reasonable discretion determine
is compatible with the success of the offering, then Parent shall be required to
include in the offering only that number of such securities, including
Registrable Securities, which the underwriters and Parent in their sole
discretion determine will not jeopardize the success of the offering; provided,
however, that the number of securities that are excluded from the underwriting
shall be allocated amongst all Holders pro rata in accordance with the number of
securities elected to be included in such registration, regardless of the number
of securities with respect to which such persons have the right to request such
inclusion. To facilitate the allocation of shares in accordance with the above
provisions, Parent or the underwriters may round the number of shares allocated
to any Holder to the nearest 100 shares. For purposes of the provision in this
Section 2.3(a) concerning apportionment, for any selling Holder that is a
partnership, limited liability company, or corporation, the partners, members,
retired partners, retired members, stockholders, and Affiliates of such Holder,
or the estates and Immediate Family Members of any such partners, retired
partners, members, and retired members and any trusts for the benefit of any of
the foregoing Persons, shall be deemed to be a single “selling Holder,” and any
pro rata reduction with respect to such “selling Holder” shall be based upon the
aggregate number of Registrable Securities elected to be included in such
registration by all Persons included in such “selling Holder,” as defined in
this sentence.

 

(b) For purposes of Section 2.1, a registration shall not be counted as
“effected” if, as a result of an exercise of the underwriter’s cutback
provisions in Section 2.3(a), fewer than fifty percent (50%) of the total number
of Registrable Securities that PFG has requested to be included in such
registration statement are actually included.

 

2.3 Obligations of Parent. Whenever required under Section 2 to effect the
registration of any Registrable Securities, Parent shall, as expeditiously as
reasonably possible:

 

5

 



(a) for registrations pursuant to Section 2.2, prepare and file with the SEC a
registration statement with respect to such Registrable Securities and use its
best efforts to cause such registration statement to become effective and, upon
the request of PFG, keep such registration statement effective for a period of
up to one hundred eighty (180) days or, if earlier, until the distribution
contemplated in the registration statement has been completed; provided,
however, that (i) such one hundred eighty (180) day period shall be extended for
a period of time equal to the period PFG refrains, at the request of an
underwriter of Common Stock (or other securities) of Parent, from selling any
securities included in such registration, and (ii) in the case of any
registration of Registrable Securities on Form S-3 that are intended to be
offered on a continuous or delayed basis, subject to compliance with applicable
SEC rules, such one hundred eighty (180) day period shall be extended for up to
sixty (60) days, if necessary, to keep the registration statement effective
until all such Registrable Securities are sold;

 

(b) prepare and file with the SEC such amendments and supplements to such
registration statement, and the prospectus used in connection with such
registration statement, as may be necessary to comply with the Securities Act in
order to enable the disposition of all securities covered by such registration
statement;

 

(c) furnish to PFG such numbers of copies of a prospectus, including a
preliminary prospectus, as required by the Securities Act, and such other
documents as PFG may reasonably request in order to facilitate their disposition
of their Registrable Securities;

 

(d) use its best efforts to register and qualify the securities covered by such
registration statement under such other securities or blue-sky laws of such
jurisdictions as shall be reasonably requested by PFG; provided that Parent
shall not be required to qualify to do business or to file a general consent to
service of process in any such states or jurisdictions, unless Parent is already
subject to service in such jurisdiction and except as may be required by the
Securities Act;

 

(e) in the event of any underwritten public offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the underwriter(s) of such offering;

 

(f) use its best efforts to cause all such Registrable Securities covered by
such registration statement to be listed on a national securities exchange or
trading system and each securities exchange and trading system (if any) on which
similar securities issued by Parent are then listed;

 

(g) provide a transfer agent and registrar for all Registrable Securities
registered pursuant to this Agreement and provide a CUSIP number for all such
Registrable Securities, in each case not later than the effective date of such
registration;

 

(h) promptly make available for inspection by PFG, any managing underwriter(s)
participating in any disposition pursuant to such registration statement, and
any attorney or accountant or other agent retained by any such underwriter or
selected by PFG, all financial and other records, pertinent corporate documents,
and properties of Parent, and cause Parent’s officers, directors, employees, and
independent accountants to supply all information reasonably requested by any
such seller, underwriter, attorney, accountant, or agent, in each case, as
necessary or advisable to verify the accuracy of the information in such
registration statement and to conduct appropriate due diligence in connection
therewith;

 

6

 



(i) notify PFG, promptly after Parent receives notice thereof, of the time when
such registration statement has been declared effective or a supplement to any
prospectus forming a part of such registration statement has been filed; and

 

(j) after such registration statement becomes effective, notify PFG of any
request by the SEC that Parent amend or supplement such registration statement
or prospectus.

 

2.4 Furnish Information. It shall be a condition precedent to the obligations of
Parent to take any action pursuant to this Section 2 with respect to the
Registrable Securities that PFG shall furnish to Parent such information
regarding itself, the Registrable Securities held by it, and the intended method
of disposition of such securities as is reasonably required to effect the
registration of PFG’s Registrable Securities.

 

2.5 Expenses of Registration. All expenses (other than Selling Expenses)
incurred in connection with registrations, filings, or qualifications pursuant
to Section 2, including all registration, filing, and qualification fees;
printers’ and accounting fees, fees and disbursements of counsel for Parent; and
the reasonable fees and disbursements of one counsel for PFG (“PFG Counsel”),
shall be borne and paid by Parent.

 

2.6 Indemnification. If any Registrable Securities are included in a
registration statement under this Section 2:

 

(a) To the extent permitted by law, Parent will indemnify and hold harmless PFG,
and the partners, members, officers, directors, and stockholders of PFG; legal
counsel and accountants for PFG; any underwriter (as defined in the Securities
Act) for PFG; and each Person, if any, who controls PFG or underwriter within
the meaning of the Securities Act or the Exchange Act, against any Damages, and
Parent will pay to PFG, underwriter, controlling Person, or other aforementioned
Person any legal or other expenses reasonably incurred thereby in connection
with investigating or defending any claim or proceeding from which Damages may
result, as such expenses are incurred; provided, however, that the indemnity
agreement contained in this Section 2.7(a) shall not apply to amounts paid in
settlement of any such claim or proceeding if such settlement is effected
without the consent of Parent, which consent shall not be unreasonably withheld,
nor shall Parent be liable for any Damages to the extent that they arise out of
or are based upon actions or omissions made in reliance upon and in conformity
with written information furnished by or on behalf of any of PFG, underwriter,
controlling Person, or other aforementioned Person expressly for use in
connection with such registration.

 

(b) To the extent permitted by law, PFG, severally and not jointly with all
other selling Holders, will indemnify and hold harmless Parent, and each of its
directors, each of its officers who has signed the registration statement, each
Person (if any), who controls Parent within the meaning of the Securities Act,
legal counsel and accountants for Parent, any underwriter (as defined in the
Securities Act), any other Holder selling securities in such registration
statement, and any controlling Person of any such underwriter or other Holder,
against any Damages, in each case only to the extent that such Damages arise out
of or are based upon actions or omissions made in reliance upon and in
conformity with written information furnished by or on behalf of PFG expressly
for use in connection with such registration; and each of PFG and such selling
Holder will pay to Parent and each other aforementioned Person any legal or
other expenses reasonably incurred thereby in connection with investigating or
defending any claim or proceeding from which Damages may result, as such
expenses are incurred; provided, however, that the indemnity agreement contained
in this Section 2.7(b) shall not apply to amounts paid in settlement of any such
claim or proceeding if such settlement is effected without the consent of PFG,
which consent shall not be unreasonably withheld; and provided further that in
no event shall the aggregate amounts payable by any of PFG by way of indemnity
or contribution under Sections 2.7(b) and 2.7(d) exceed the proceeds from the
offering received by PFG (net of any Selling Expenses paid by PFG), except in
the case of fraud or willful misconduct by PFG.

 

7

 



(c) Promptly after receipt by an indemnified party under this Section 2.7 of
notice of the commencement of any action (including any governmental action) for
which a party may be entitled to indemnification hereunder, such indemnified
party will, if a claim in respect thereof is to be made against any indemnifying
party under this Section 2.7, give the indemnifying party notice of the
commencement thereof. The indemnifying party shall have the right to participate
in such action and, to the extent the indemnifying party so desires, participate
jointly with any other indemnifying party to which notice has been given, and to
assume the defense thereof with counsel mutually satisfactory to the parties;
provided, however, that an indemnified party (together with all other
indemnified parties that may be represented without conflict by one counsel)
shall have the right to retain one separate counsel, with the fees and expenses
to be paid by the indemnifying party, if representation of such indemnified
party by the counsel retained by the indemnifying party would be inappropriate
due to actual or potential differing interests between such indemnified party
and any other party represented by such counsel in such action. The failure to
give notice to the indemnifying party within a reasonable time of the
commencement of any such action shall relieve such indemnifying party of any
liability to the indemnified party under this Section 2.7, to the extent that
such failure materially prejudices the indemnifying party’s ability to defend
such action. The failure to give notice to the indemnifying party will not
relieve it of any liability that it may have to any indemnified party otherwise
than under this Section 2.7.

 

(d) To provide for just and equitable contribution to joint liability under the
Securities Act in any case in which either (i) any party otherwise entitled to
indemnification hereunder makes a claim for indemnification pursuant to this
Section 2.8 but it is judicially determined (by the entry of a final judgment or
decree by a court of competent jurisdiction and the expiration of time to appeal
or the denial of the last right of appeal) that such indemnification may not be
enforced in such case, notwithstanding the fact that this Section 2.8 provides
for indemnification in such case, or (ii) contribution under the Securities Act
may be required on the part of any party hereto for which indemnification is
provided under this Section 2.7, then, and in each such case, such parties will
contribute to the aggregate losses, claims, damages, liabilities, or expenses to
which they may be subject (after contribution from others) in such proportion as
is appropriate to reflect the relative fault of each of the indemnifying party
and the indemnified party in connection with the statements, omissions, or other
actions that resulted in such loss, claim, damage, liability, or expense, as
well as to reflect any other relevant equitable considerations. The relative
fault of the indemnifying party and of the indemnified party shall be determined
by reference to, among other things, whether the untrue or allegedly untrue
statement of a material fact, or the omission or alleged omission of a material
fact, relates to information supplied by the indemnifying party or by the
indemnified party and the parties’ relative intent, knowledge, access to
information, and opportunity to correct or prevent such statement or omission;
provided, however, that, in any such case, (x) in no event shall PFG be required
to contribute any amount in excess of the public offering price of all such
Registrable Securities offered and sold by PFG pursuant to such registration
statement, and (y) no Person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) will be entitled to contribution
from any Person who was not guilty of such fraudulent misrepresentation; and
provided further that in no event shall PFG’s liability pursuant to this Section
2.7(d), when combined with the amounts paid or payable by PFG pursuant to
Section 2.7(b), exceed the proceeds from the offering received by PFG (net of
any Selling Expenses) paid by PFG), except in the case of willful misconduct or
fraud by PFG.

 

8

 



(e) Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with the underwritten public offering are in conflict with
the foregoing provisions, the provisions in the underwriting agreement shall
control.

 

(f) Unless otherwise superseded by an underwriting agreement entered into in
connection with the underwritten public offering, the obligations of Parent and
PFG under this Section 2.7 shall survive the completion of any offering of
Registrable Securities in a registration under this Section 2, and otherwise
shall survive the termination of this Agreement.

 

2.7 Reports Under Exchange Act. With a view to making available to PFG the
benefits of SEC Rule 144 and any other rule or regulation of the SEC that may at
any time permit a Holder to sell securities of Parent to the public without
registration or pursuant to a registration on Form S-3, Parent shall:

 

(a) make and keep available adequate current public information, as those terms
are understood and defined in SEC Rule 144, at all times after the effective
date of the registration statement filed by Parent for the IPO;

 

(b) use commercially reasonable efforts to file with the SEC in a timely manner
all reports and other documents required of Parent under the Securities Act and
the Exchange Act (at any time after Parent has become subject to such reporting
requirements); and

 

(c) furnish to PFG, so long as PFG owns any Registrable Securities, forthwith
upon request (i) to the extent accurate, a written statement by Parent that it
has complied with the reporting requirements of SEC Rule 144, the Securities
Act, and the Exchange Act, or that it qualifies as a registrant whose securities
may be resold pursuant to Form S-3 (at any time after Parent so qualifies); (ii)
a copy of the most recent annual or quarterly report of Parent and such other
reports and documents so filed by Parent; and (iii) such other information as
may be reasonably requested in availing any Holder of any rule or regulation of
the SEC that permits the selling of any such securities without registration or
pursuant to Form S-3 (at any time after Parent so qualifies to use such form).

 

9

 



3. Miscellaneous.

 

3.1 Successors and Assigns. The rights under this Agreement may be assigned (but
only with all related obligations) by PFG to transferees holding at least
100,000 Registrable Securities (subject to appropriate adjustment for stock
splits, stock dividends, combinations, and other recapitalizations); provided,
however, that (x) Parent is, within a reasonable time after such transfer,
furnished with written notice of the name and address of such transferee and the
Registrable Securities with respect to which such rights are being transferred;
and (y) such transferee agrees in a written instrument delivered to Parent to be
bound by and subject to the terms and conditions of this Agreement. The terms
and conditions of this Agreement inure to the benefit of and are binding upon
the respective successors and permitted assignees of the parties. Nothing in
this Agreement, express or implied, is intended to confer upon any party other
than the parties hereto or their respective successors and permitted assignees
any rights, remedies, obligations or liabilities under or by reason of this
Agreement, except as expressly provided herein.

 

3.2 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, regardless of the laws that
might otherwise govern under applicable principles of conflicts of law.

 

3.3 Counterparts; Facsimile. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Counterparts may be
delivered by facsimile, electronic mail (including PDF) or other transmission
method and any counterpart so delivered shall be deemed to have been duly and
validly delivered and be valid and effective for all purposes.

 

3.4 Titles and Subtitles. The titles and subtitles used in this Agreement are
for convenience only and are not to be considered in construing or interpreting
this Agreement.

 

3.5 Notices. All notices and other communications given or made pursuant to\
this Agreement shall be in writing and shall be deemed effectively given upon
the earlier of actual receipt or: (i) personal delivery to the party to be
notified; (ii) when sent, if sent by electronic mail or facsimile during the
recipient’s normal business hours, and if not sent during normal business hours,
then on the recipient’s next business day; (iii) five (5) days after having been
sent by registered or certified mail, return receipt requested, postage prepaid;
or (iv) one (1) business day after the business day of deposit with a nationally
recognized overnight courier, freight prepaid, specifying next-day delivery,
with written verification of receipt. All communications shall be sent to the
respective parties at their addresses as follows:

 

10

 



To Parent and the Company:

 

Selway Capital Acquisition Corporation



900 Third Avenue, 19th Fl.



New York, NY 10022



Attention: Chief Executive Officer



Telecopy: (212) 308-6623

 

with a copy (not constituting notice) to:

 

Loeb & Loeb LLP



345 Park Avenue



New York, New York 1015



Attention: Mitchell S. Nussbaum and Giovanni Caruso

 

To PFG:

 

Partners for Growth III, L.P.



150 Pacific Avenue



San Francisco, California 94111



Attention: Chief Financial Officer



Fax: (415) 781-0510



Email: notices@pfgrowth.com

 

with a copy (not constituting notice) to:

 

Greenspan Law Office



Attn: Benjamin Greenspan, Esq.



620 Laguna Road



Mill Valley, CA 94941



Fax: (415) 738-5371



Email: ben@greenspan-law.com

 

3.6 Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance, and either retroactively or prospectively) only with the
written consent of Parent and PFG. No waivers of or exceptions to any term,
condition, or provision of this Agreement, in any one or more instances, shall
be deemed to be or construed as a further or continuing waiver of any such term,
condition, or provision.

 

3.7 Severability. In case any one or more of the provisions contained in this
Agreement is for any reason held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality, or unenforceability shall not affect any
other provision of this Agreement, and such invalid, illegal, or unenforceable
provision shall be reformed and construed so that it will be valid, legal, and
enforceable to the maximum extent permitted by law.

 

3.8 Aggregation of Stock. All shares of Registrable Securities held or acquired
by Affiliates shall be aggregated together for the purpose of determining the
availability of any rights under this Agreement and such Affiliated persons may
apportion such rights as among themselves in any manner they deem appropriate.

 

11

 



3.9 Other Registration Rights. Parent represents and warrants that the
execution, delivery and performance of this Agreement do not and will not,
whether with or without the giving of notice or passage of time or both,
conflict with or constitute breach of any agreement requiring Parent to register
securities for sale or to include any securities in any registration statement
filed by Parent for the sale of securities for its own account or for the
account of any other person (each a “Registration Right”). Except as disclosed
in the Parent’s public filings with the SEC, Parent represents and warrants that
no person has any Registration Rights.

 

3.10 Entire Agreement. This Agreement (including any Schedules and Exhibits
hereto) constitutes the full and entire understanding and agreement among the
parties with respect to the subject matter hereof, and any other written or oral
agreement relating to the subject matter hereof existing between the parties is
expressly canceled.

 

3.11 Specific Performance. Each of the parties acknowledges and agrees that the
other parties would be damaged irreparably in the event any of the provisions of
this Agreement are not performed in accordance with their specific terms or
otherwise are breached. Accordingly, each of the parties agrees that the other
parties shall be entitled to an injunction or injunctions (without the necessity
of posting a bond or other security) to prevent breaches of the provisions of
this Agreement and to enforce specifically this Agreement and the terms and
provisions hereof in any action instituted in any court of the United States or
any state or other foreign court or governmental body having jurisdiction over
the parties and the matter, in addition to any other remedy to which they may be
entitled, at law or in equity.

 

3.12 Remedies Cumulative. In the event that Parent fails to observe or perform
any covenant or agreement to be observed or performed under this Agreement, PFG
may proceed to protect and enforce its rights by suit in equity or action at
law, whether for specific performance of any term contained in this Agreement or
for an injunction against the breach of any such term or in aid of the exercise
of any power granted in this Agreement or to enforce any other legal or
equitable right, or to take any one or more of such actions, without being
required to post a bond. None of the rights, powers or remedies conferred under
this Agreement shall be mutually exclusive, and each such right, power or remedy
shall be cumulative and in addition to any other right, power or remedy, whether
conferred by this Agreement or now or hereafter available at law, in equity, by
statute or otherwise.

 

3.13 Waiver of Trial by Jury. Each party hereby irrevocably and unconditionally
waives the right to a trial by jury in any action, suit, counterclaim or other
proceeding (whether based on contract, tort or otherwise) arising out of,
connected with or relating to this Agreement, the transactions contemplated
hereby.

 

3.14 Delays or Omissions. No delay or omission to exercise any right, power, or
remedy accruing to any party under this Agreement, upon any breach or default of
any other party under this Agreement, shall impair any such right, power, or
remedy of such nonbreaching or nondefaulting party, nor shall it be construed to
be a waiver of or acquiescence to any such breach or default, or to any similar
breach or default thereafter occurring, nor shall any waiver of any single
breach or default be deemed a waiver of any other breach or default theretofore
or thereafter occurring. All remedies, whether under this Agreement or by law or
otherwise afforded to any party, shall be cumulative and not alternative.



12

 

 

[Remainder of Page Intentionally Left Blank]

 

13

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 



    PARENT:     SELWAY CAPITAL ACQUISITIONS CORPORATION         By: /s/ Mark
Carlesimo   Name: Mark Carlesimo   Title Secretary           COMPANY:    
HEALTHCARE CORPORATION OF AMERICA         By: /s/ Mark Carlesimo   Name: Mark
Carlesimo   Title Secretary           PFG:     PARTNERS FOR GROWTH III, L.P.    
    By: /s/ Jason Georgatos   Name: Jason Georgatos   Title Manager, Partners
for Growth III, LLC Its     General Partner

 

 



Registration Rights Signature Page



 

 

